Title: John Quincy Adams to Mary Smith Cranch, 12 December 1784
From: Adams, John Quincy
To: Cranch, Mary Smith


     
      Auteuil December 12th. 1784
     
     My Mamma has desired me, My dear Aunt, to give a Copy of a few cursory minutes, that I took at Chantilly of the Prince de Condé’s Seat there. They are very incorrect and confused, but I dont love to make apologies, and will therefore give them such as they are, and trust for the rest in your Candour.
     Chantilly is the seat of the Prince de Condé, and is perhaps the most magnificent, and most elegant place of the kind, in the world. It took us from 9 in the morning to 2. afternoon to see it imperfectly; we saw an immense variety without seeing all. We first went through the Stables. A very magnificent piece of Architecture; so much so, that it has been said, that the Prince de Condé’s horses, were lodged more superbly, than two thirds the kings in Europe. It was built by one of the Princes, who had made a very large fortune, by the System, which turned every thing topsy turvy in France, in the beginning of the present Century. There is place for 240 horses, and there are almost always 160, or 170 there. In the same building are about 150 dogs for hunting Stags; an amusement of which the Prince is very fond. The next thing we saw was a theatre, upon which the Prince himself plays with his Courtiers every Sunday while he is at Chantilly, from Octr. to January. Near this is the armoury, where the armour of the great Condé, and of many others are shewn, among which is that of the famous Maid of Orleans. These Pieces of old iron, the intrinsic value of which is very little more than nothing are looked upon by some People, as inestimable. The castle we had not time to see it is almost surrounded by a large pond of water, in which there is vast number of Carps so tame, that you may take them in the hand. The garden is very large, and has in it a variety of flowers, and a number of fountains from which the water spouts up ten feet high. There is also an English Garden as they call it, because in the English taste, and in it is a little farm with a mill. There are two or three buildings which appear on the outside to be small huts or cottages, but are furnished within, in the most elegant and splendid manner imaginable. One of them the present Prince built in 1782 for the reception of the grand Duke of Russia, and gave him an entertainment in it. Opposite the Garden is a Ménagerie where there are a few curious birds, and some wild beasts, but this is not equal to the rest and I think it would be as well if it was not shown at all, as there is at Versailles a very extensive Ménagerie, and this must suffer by the Comparison. There are besides all this two buildings, one of which is called pavillon de Venus and the other, which is built in imitation of the Chinese manner, pavillon Chinois; they are both very elegant, but are not otherwise Remarkable. The Castle appears to be an ancient building, and is said to contain a number of very fine Pictures, but we had not the time to see it.
     Besides the pavillon de venus, is a small statue of Cupid. Not represented with mischievous instruments as he commonly is, nor with wings, not with a bandage round his eyes. He is Standing in an easy posture, and holds in one hand a flaming heart. The Inscription under him is very pretty it is as follows. / I give it in French; because it would lose by a translation, and you will be able to understand it in the original.
     
      N’offrant qu’un coeur à la Beauté,
      Ausse nud que la Verité.
      Sans armes, comme l’Innocence
      
      Sans ailes, comme la Constance
      Tel fut l’Amour, au siécle d’or
      On ne le trouve plus mais on le cherche encore.
     
     If this last line surprises you, you will remember that it was written in France, where the assertion will doubtless hold good and the writer probably thought it was every where as it was in his own Country. I think it will do very well to be in the Garden of a Prince, who can certainly know nothing at all about l’Amour.
     I am, my dear Aunt, your obliged Nephew and humble Servant.
     
      J. Q. Adams
     
    